DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Please note that Examiner of record is currently Lela S. Williams whose telephone number is (571)270-1126.
Applicant’s amendment filed on September 28, 2020 has been fully considered. The amendment necessitated the new ground of rejection set forth below. However, the following action is made Non-Final.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed June 02, 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 7, 8, 10, 12, 14, 16-19, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As stated in the previous Office Action, the present specification does not have proper support for “ozone circulating system consisting of…” Applicant’s published specification [0008] states, “a sealable chamber which is operably connected to i) an ozone generator for generating ozone gas, and ii) an evacuation fan for forcing movement of ozone gas vertically through the sealable chamber” and [0091], being the first recitation of “consisted of” language, is in relation to a “laboratory scale forced air ozone reactor” and states, “The reactor consisted of an ozone generator (Netech.TM., ozone output 6 g/h, flow rate 10 l/minute, power--120 W, 50/60 Hz) that was positioned at the base or top of a container (3.5'.times.3.5'.times.3.5'-1/2'' plywood box lined with 0.157'' corrugated plastic), sealed and/or closed about its perimeter and open at its top and bottom, into which apples were placed (30 cm depth) in a perforated box (FIG. 6).” The presently filed specification fails to adequately describe “an ozone circulating system consisting of…” and applicant is advised to amend the present claim with terminology consistent with that of the present specification.
Claims 2, 4, 7, 8, 10, 12, 14, 16-19, 27, and 28 are rejected as being dependent from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7, 8, 10, 12, 14, 16-19, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “inactivating bacteria and /or reducing microbial count on a food product or a container…or for reducing level of yeast, mold and/or mildew in a container” which renders the metes and bounds of the claim indefinite. A boundary cannot be drawn separating embodiments encompassed by the claim from those which are not. Applicant is advised to consider either, “inactivating bacteria and /or reducing microbial count on a food product”, or “inactivating bacteria and /or reducing microbial count on a food container”, or “reducing level of yeast [in a container (it is also unclear if this limitation is in relation to a food product or container)]”, or “reducing the level of mold and/or mildew in a container”. 
Claim 1a states the sealable chamber comprises an ozone circulating system consisting of an ozone gas input and an evacuation fan, however, the present specification only states the sealable chamber is operably connected to an ozone generator and an evacuation fan and does not clearly explain if the “ozone circulating system” is a different/separate apparatus or if applicant intends for the “system” to be the ozone generator and an evacuation fan operably connected to the sealable chamber.
Claim 1c states “operating the external ozone generator and the ozone circulating system by inputting said ozone gas from the external ozone generator…” and it is unclear how the external ozone generator is “operated” by inputting gas from itself.
Claim 4 recites the food product as a “beehive”. A beehive is not a food product.
Claim 17 recites the method excludes contacting an ozone containing liquid with the food product or container; however, as claim 1 requires condensation on the surface of the product and requires ozone gas, which will also be on the surface of the product, it is unclear how the method would exclude an ozone containing liquid from containing the product. The condensation/ozone gas would be considered “an ozone containing liquid”.
Claims 2, 7, 8, 10, 12, 14, 16, 18, 19, 27, and 28 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7-8, 10, 12, 14, 16-19, 27, 28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadir WO 2013/126024. 
Regarding claim 1, Kadir discloses a method for reducing microorganisms causing reduction in preservation period for fresh vegetables and fruit (page 7, lines15-25) by providing a plurality of said food products in a sealable chamber having first and second vertically situated ends respectively located adjacent a top end of the sealable chamber and a bottom end of the sealable chamber, which sealable chamber is operably connected to an external ozone generator 
It is noted that the present claim recites “an ozone circulating system consisting of” i) input and ii) fan. The ozone gas input and fan of Kadir is being interpreted as “an ozone circulating system” and as such meets the present limitation. The examiner notes that all other components disclosed by Kadir are construed to be part of the sealed chamber, which is using comprising language.  It is also of note that applicant’s statements of what the input and fan are “for” does not result in a structural or manipulative difference between the claimed invention and the invention of the prior art. Moreover, the ozone gas input and fan of Kadir are capable of performing the intended use as recited.
Kadir teaches creating condensation on the surface of food products by adjusting humidity to reach predetermined level (page 16, lines 16-25) and supplying ozone gas into the sealable chamber at a first vertically situated end and drawing the ozone gas vertically through the chamber and outputting the gas at a second first vertically situated of the chamber at a predetermined exhaust air velocity to draw ozone gas through the sealable chamber for a predetermined period of dwell time, discontinuing treatment at the desired completion, and expelling the remaining ozone gas from the chamber (Fig 1, the construction of the apparatus allows for the gas to be drawn vertically down from input (13) to fan (24); page 11-page 14 and page 20, lines 15-25). 
Regarding claim 2, claim 1 is applied as stated above. Kadir teaches the ozone treatment eliminates “those microorganisms causing reduction in preservation period for fresh vegetables and fruit” (page. 7, line 20) and it is known in the art that Listeria, Salmonella, and E.coli are 
Regarding claim 4, claim 1 is applied as stated above. Kadir discloses treatment of harvested fruit and vegetable (page 1, line 5) and specifically teaches pears (page 18).  However, it is known in the art to subject melon to ozone treatment (page 24, line 27). It would have been obvious to one of ordinary skill in the art to one to treat any harvested fruit and vegetable in order to prolong shelf life.
Regarding claim 7, claim 1 is applied as stated above. Kadir teaches wherein humidity is 60-100% (page 16, line 31). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 8 and 28, claim 1 is applied as stated above. Kadir teaches a dwell time greater than 10 minutes and about 20 minutes (Table 1). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, claim 1 is applied as stated above. Kadir does not expressly disclose wherein the predetermined exhaust air velocity is about 10-1500cfm; however, Kadir does teach the use of a fan suction unit to displace air within the unit (page 14, lines 1-5). As the exhaust air velocity would depend on the pressure within the chamber, chamber size, fan speed, etc., one of ordinary skill in the art would have easily optimized the required/desired exhaust air velocity through routine experimentation. One would have been motivated to ensure the exhaust 
Regarding claim 12, claim 1 is applied as stated above. Kadir teaches, “[t]he concentration of ozone gas to be supplied into such treatment cabinet (17) may vary between 0.01 and 50.000 ppm. In addition, although duration of the treatment may change depending basically on physiology, sensitivity to form phytotoxic reaction and ripeness of produces to be treated, it has a very wide range of time interval varying between 5 seconds and 1 year” (page 23, lines 15-20) and teaches treating fruit to effectively reduce bacteria (page 17, line 20-30) . It would have been obvious for one of ordinary skill in the art to maintain the fruit in the treatment chamber for a time to sufficient to kill the desired amount of bacteria. 
Regarding claims 14 and 16, claim 1 is applied as stated above. Kadir does not expressly teach the size of the sealable chamber; however, Kadir does teach the dimensions of the system may be adjustable depending on the usage capacity and allows operating in all desired volumes (page 22, line 22). Thus, the size and capacity of the chamber would have been easily optimized by one of ordinary skill in the art and discoverable through routine experimentation. 
Regarding claim 17, claim 1 is applied as stated above. Kadir does not teach an ozone-containing liquid.
Regarding claim 18, claim 1 is applied as stated above. Kadir does not expressly teach wherein ozone is introduced into the chamber at rates of about 1-60g/h; however, Kadir does teach the concentration of ozone supplied to the chamber and treatment time may vary (page 23, line 15) and further teaches the sealable chamber may be used as whole or divided (chamber space) to form any volume inside the chamber and teaches adjusting the dosage of ozone based on said volume (page 20, line 30). Thus, one of ordinary skill in the art would understand that the 
Claims 19, claim 1 is applied as stated above. Kadir teaches wherein humidity is 60-100% (page 16, line 31) a dwell time greater than 10 minutes and about 20 minutes (Table 1), and further teaches, “[t]he concentration of ozone gas to be supplied into such treatment cabinet (17) may vary between 0.01 and 50.000 ppm.” (page 23, lines 15-20). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Kadir does not expressly disclose wherein the predetermined exhaust air velocity is about 10-1500cfm; however, Kadir does teach the use of a fan suction unit to displace air within the unit (page 14, lines 1-5). As the exhaust air velocity would depend on the pressure within the chamber, chamber size, fan speed, etc., one of ordinary skill in the art would have easily optimized the appropriate exhaust air velocity through routine experimentation. One would have been motivated to ensure the exhaust air velocity was sufficient to displace gases from the chamber and also prevent harmful dispersion into the atmosphere.  
Regarding claim 27, claim 1 is applied as stated above. Kadir does not expressly disclose wherein the container is a reusable plastic container, however, Kadir does teach the use of pallets, crates, and modified atmosphere packaging (page 21, lines 25-35) which are commonly known in the art to comprise plastic. Furthermore, given that it is well-known and common to store bulk fruit and vegetables within select material, to include plastic, it would .
Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive. 
While applicant is correct that the use of “consisting of” is a transitional phase as outlined in MPEP 2111.03, the 35 USC 112 rejection is based on a lack of support for “ozone circulating system consisting of…” There is absolutely no mention of “an ozone circulating system consisting of…” and the claimed “system” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that applicant, at the time the application was filed, had possession of the claimed invention. Applicant’s published specification [0008] states, “a sealable chamber which is operably connected to i) an ozone generator for generating ozone gas, and ii) an evacuation fan for forcing movement of ozone gas vertically through the sealable chamber”. It is the sealable chamber, not “an ozone circulating system” which has the claimed input and fan. Moreover, [0091] is the first recitation of “consisted of” language and is in relation to a “laboratory scale forced air ozone reactor”, which does not teach or suggest the claimed ozone circulating system. Therefore, applicant’s remarks are not persuasive. 
The present claims are currently rejected in view of Kadir. Thus, applicant’s remarks pertaining to the secondary references relied upon in the previous Office Acton are moot.
Applicant argues that Kadir fails to teach the “consisting of” structure of the ozone system currently claimed, however, it is noted that the present specification also fails to teach the “consisting of” structure of the ozone system currently claimed.  Nonetheless, while Kadir does not expressly disclose the “system” as claimed, they do disclose all of the components of said 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792